Citation Nr: 9901634	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1971 to July 
1972 and from December 1975 to December 1977.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision found that 
the appellant had not submitted new and material evidence to 
reopen his claim for service connection for dissociative 
fugue with generalized anxiety disorder.  


FINDINGS OF FACT

1.  In May 1978, the RO issued a rating decision that denied 
the veterans original claim for service connection for an 
acquired psychiatric disorder and mailed him notification of 
this decision that same month.  Although he was provided his 
appellate rights, he did not appeal this decision.

2.  The evidence received since the ROs May 1978 rating 
decision is probative of a causal link between the veterans 
current acquired psychiatric disorder and his active duty 
military service.


CONCLUSION OF LAW

1.  The May 1978 rating decision of the RO denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the ROs May 1978 rating decision 
denying the veterans claim for service connection for an 
acquired psychiatric disorder is new and material, and the 
appellants claim for service connection for an acquired 
psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the United States Court of 
Veterans Appeals (Court) provided a standard, adopted from a 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was new and material.  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not inconsistent with 
the standard articulated in Chisholm and that the standard in 
Chisholm was clearer and more easily applied.  Colvin, 1 
Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term new and material set forth by 
VA in its own regulation and adopting instead a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits.  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
new and material.  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a disallowance of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence in the context of the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually new in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is probative of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is probative when it 
tend[s] to prove, or actually prov[es] an issue.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACKS 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
issue at hand in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
materiality questions are required in order for new 
evidence to be material.  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two materiality 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
there must be reasonable possibility that that new 
evidence . . . would change the outcome of the prior final 
decision in order to be considered material evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be so significant that it must 
be considered in order to fairly decide 
the merits of the claim, 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veterans 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is material; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veterans 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not new, the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if new evidence is not 
material in the sense that it is not relevant to and 
probative of the issue at hand, the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that new evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the issue at 
hand in the case, and therefore the new evidence was 
not material evidence and the inquiry ended, 
notwithstanding old evidence in the record pertaining to 
a nexus between the veterans psychiatric disorder and his 
military service).

II.  Factual Background

In this case, the RO denied the veterans claim of 
entitlement to service connection for an acquired psychiatric 
disorder in a May 1978 rating decision.  The veteran was 
notified of this decision and his appellate rights that same 
month.  No appeal was filed and the decision became final.  

The specified basis for the disallowance of the veterans 
claim for service connection for an acquired psychiatric 
disorder was that the veteran was not shown to have a current 
psychiatric disorder.  The rating decision did note, however, 
that the veterans service medical records revealed 
complaints of depression and a diagnosis of situational 
anxiety due to separation/divorce.

In December 1996, the veteran attempted to reopen his claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  Pursuant to the development of this 
claim, the following has been retrieved and submitted as new 
and material evidence: (1) various post service medical 
treatment and examination reports, dated July 1988 through 
February 1997 (Item One); (2) statements from the veterans 
father and sister (Item Two); and (3) various statements and 
testimony by the veteran in support of his claim to reopen, 
including his claim to reopen, dated December 1996; notice of 
disagreement, dated April 1997; substantive appeal, VA Form 
9, dated May 1997, and testimony at the hearing conducted in 
October 1997 (Item Three).

III.  Analysis

In this case, the ROs May 1978 rating decision denied the 
veterans claim for service connection for an acquired 
psychiatric disorder because he was not shown to have a 
current acquired psychiatric disorder.  Accordingly, the 
issue at hand in this matter is whether the veteran 
currently has an acquired psychiatric disorder, and, if so, 
whether that condition is shown to be related to his active 
duty service.  Thus, in order for the veterans claim to be 
reopened, evidence must have been presented, or secured, 
since the ROs May 1978 rating decision on the merits, that 
is relevant to and probative of these issues when considered 
with all the evidence of record.  

The Board has reviewed all of the additional evidence 
received herein and concludes that there is evidence both new 
and material as it relates to the issues at hand in this 
matter.  Accordingly, the veterans claim is reopened.  

A June 1989 medical treatment report noted a diagnosis of 
psychogenic amnesia.  The report also noted that the 
veterans [p]ast history is positive for being a boxer and 
receiving several knockout blows.  A hospitalization 
report, dated November 1994, noted the following:

The earliest reports of psychiatric 
admission and treatment of the patient 
come from his wife who was spoken to by 
the treating team during his last 
admission.  She stated that he had been 
suffering from disturbed episodes 
lasting 2-3 days in length since as early 
as 1970 or 1971, and stated he had been 
unable to work since his discharge in 
January of 1979, from the military 
because of these disturbed episodes.  
She cannot really describe these episodes 
other than to say that during them he 
seemed to be out of it, and was often 
very agitated.

The report also noted that [t]he patient has a history of 
being a boxer in the mid 70s and the tough man 
competition here in Arkansas and has a history of being 
knocked unconscious on multiple occasions during those 
contests.  The report concluded with diagnoses of 
dissociate disorder, not otherwise specified, and a 
personality disorder, not otherwise specified with 
histrionic, dependent, and passive aggressive traits.  A 
medical treatment report, dated February 1997, noted the 
veterans narrative history of having been knocked 
unconscious on numerous occasions while boxing in the 1970s.  
The report concluded with diagnoses of mental illness status 
post trauma and seizure disorder.  Statements from the 
veterans father and sister indicate that the veteran was 
involved in boxing during his active duty service.  

After a thorough review of the veterans claims file, the 
Board concludes the veteran has submitted evidence that is 
relevant to and probative of the issues at hand in the 
case.  The evidence reflects that the veteran does currently 
have an acquired psychiatric disorder.  The evidence also 
suggests a relationship between his current psychiatric 
disorder and his alleged inservice boxing.  Thus, the 
evidence is material because it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veterans current acquired psychiatric disorder.   
See Hodge, 155 F.3d 1356 (1998).  Accordingly, without 
considering whether the evidence will change the outcome of 
the claim, the Board concludes that the additional evidence 
submitted in support of the veterans claim is new and 
material evidence sufficient to reopen the claim for service 
connection for an acquired psychiatric disorder.  Thus, the 
Board reopens the claim for service connection for an 
acquired psychiatric disorder, and remands the claim below 
for further development.


ORDER

New and material evidence having been submitted, the 
veterans claim for entitlement to service connection for an 
acquired psychiatric disorder is reopened.
 

REMAND

The appellant contends that he is entitled to service 
connection for an acquired psychiatric disorder.  
Specifically, the appellant alleges that he developed a 
psychiatric disorder as a result of boxing during his active 
duty service.  Although the claim for service connection for 
an acquired psychiatric disorder is now reopened, the Board 
finds that the case is not yet ready for final appellate 
review.  In light of the above action, the RO must adjudicate 
the veterans claim based on all of the evidence of record 
both old and new.

Accordingly, the case in hereby REMANDED to the RO for the 
following development:

The RO should adjudicate the 
veterans claim for entitlement to 
service connection for an acquired 
psychiatric disorder on its merits, 
considering all of the evidence of 
record, both old and new.  If the 
result is not favorable to the 
appellant, he and his representative 
should be provided with a 
Supplemental Statement of the Case 
containing the law and regulations 
pertinent to his claim.  

Prior to its consideration of the 
merits of the case, the RO may wish 
to have the appellant undergo a VA 
psychiatric examination and/or 
request an opinion as to the 
likelihood that the veterans 
current acquired psychiatric 
disorder is more likely than not is 
related to his active duty service.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
